Earl Warren: The next case is Number 42, Gibson v.Lockheed Aircraft Service, Inc. Mr. Spillers.
G. C. Spillers, Jr.: Yes, sir. May the Court please. This matter before the Court is on petition for certiorari to the Fifth Circuit. The action as it originally rose was a tort action. The plaintiff, Victor D.Gibson was a civilian pilot. The defendant, Lockheed Aircraft Service Incorporated was engaged in aircraft repair business among other businesses. It was the contention of the plaintiff that he, as a civilian ferry pilot, while flying a B-29 bomber, which has been repaired by the defendant corporation, was injured in a crash of the plane which resulted from the negligent repair of that plane and the reconditioning of it per flight by the respondent. The jury returned the verdict in favor of the petitioner for $70,000 damages. As a requisite for overruling motion for a new trial, the trial court required a remitted due of $20,000, which was complied with by the petitioner. The principal or chief point as we conceive it in this appeal is a construction of Rule 51 of the Rules of Civil Procedure. The facts briefly out of which this action rules are these, since World War II, since about 1945, the B-29 bomber in question, together with other bombers have been into open air storage that pilot army are based in Texas. In 1951, when this injury occurred to by the plaintiff, the Federal Government had determined to take those planes out of storage and recommission. It employed the respondent in this case to repair and recondition them for a flight from Texas to Marietta, Georgia which was a major repair and reconditioning base. The plaintiff, as a civilian pilot, was employed to ferry fly this plane to Marietta, Georgia. There was no contractual relationship, however, between the petitioner and the respondent, nor that the relationship of master and servant exist between them. The respondent had repaired the plane, presented it to the petitioner, and his crew assured them that the plane was in airworthy condition. The petitioner then took off from the base and flew approximately an hour and half and to a point about 20 minutes east of Fort Worth by a flying time when it was suddenly discovered that in the rear bomb bay, the bomb bay is being in tandem, there were heavy gas fumes indicating a gas leak in the plane. The plaintiff or petitioner immediately undertook all emergency measures in order to minimize the damage, the danger of explosion or the plane catching on fire. He opened the bomb bays to ventilate the plane, cut off all electrical circuits in the plane which might cause a spark and an explosion, except those which were absolutely essential to the operation of the motors and determine to make an emergency landing at Carswell Air Base. As a matter of fact, he was directed by the army to land it. In coming in for a landing as he approached the landing strip, his controls failed. His evidence showed that the plane caught on fire as it came over to Lake Worth just immediately prior to the runway. As a result, when he pulled back on the controls, the controls didn't respond due to some damage caused by this fire. And as a result, the plane hit an embankment on the far edge of Lake Worth, jumped about 40 feet or skidded onto the runway and proceeded down the runway about 1800 yards where it came to a stop on -- in flames. The plaintiff, the petitioner in indiffereing to escape from this burning plane, fell on the runway. On his back, broke his back, severely damage his shoulder and gave him other serious and permanent damages with the result that he is a man approximately 48 or 46 years old at the time of his injury. He's rendered unemployable in his previous profession as a pilot, which he had followed all his life. He had about 8000 hours of flying time of which 2000 hours were in B-29 bombers. Now, to close of the evidence, the respondent did not move for a directed verdict. The Court instructed the jury and at the close of the Court's instructions, after the jury had retired, and the respondent had requested 22-request instructions of the trial court, the trial court gave three and denied the balance or 19-request instructions. After the jury retired, the Court asked the respondent if it had any exceptions, and at that time, counsel for the respondent said only this, “I have no exceptions, except those which are covered by my requested instructions, which were refused." That's the only objection made for the failure of the trial court to give 19 requested instructions. Now, it is the position of the petitioner in this case that this objection was utterly insufficient under Rule 51 of the Rules of Civil Procedure, which provides in part, the part with which we're here concerned as follows. No party may assign as error, the giving or the failure to give an instruction, unless he objects thereto before the jury retires to consider its verdict, stating distinctly the matter to which he objects and the grounds of his objection. In this case, petitioner contends that the respondent's objection, utterly fail, first of all, to point out to the Court what he was objecting about specifically as required by this Rule. Secondly, they utterly fail to distinctly state to the trial judge the grounds of his objection and why he felt it was error for the trial court to refuse his 19 requested instructions. And finally, of course, the objection was made after the jury retires in contrary to this Rule. Now, the issues in this case as we see it in addition to a construction of Rule 51, I might first pay what the Circuit Court did on appeal by the respondent from this $50,000 judgment. It urged first in the Court on appeal that the evidence was insufficient to sustain the verdict. The court below correctly held, however, that in the absence of a motion for a directed verdict, it had no power or obligation to check the record and find out whether this was so or not, but it would not consider such an assignment of their own appeal. The Court on appeal, however, did hold that 15 of the requested instructions, which had been refused by the trial court, were properly refused by the trial court. But it concluded that four of the requested instructions should have been given by the trial court and accordingly reversed the case.
Sherman Minton: Well, this was a joint request, a general request and not a civil request for instruction.
G. C. Spillers, Jr.: Yes, sir – no. Pardon me. If Your Honor pleas, there were 19 separate instructions or 19 --
Sherman Minton: I understand that, but his -- his request was a general request for some of the instructions were good and some were bad as whoever overruled the request.
G. C. Spillers, Jr.: That I think is the general rule and that would be our position in regard to that, Your Honor. The court below, however, did remand the cause for a new trial, setting aside the judgment. Now, its petitioner's position in this case, first of all, that the Court evaded the application of Rule 51 and its plain terms by even considering the requested instructions, because the objection made by the respondent was utterly insufficient to preserve that error on appeal.
Speaker: Do you say there is definitely an actual formal objection or anything suffice short of it in the form of objection (Voice Overlap) --
G. C. Spillers, Jr.: Our position is that primarily, as we conceive the law. Rule 51 is a rule of substance that doesn't require -- is not just a mere technicality to perfect the record on appeal. It is a rule designed to advise the trial judge at the last possible moment of any error, which he has committed immediately prior to the time the jury retires. And that anything less than that does not fulfill that purpose of the Rule and it's insufficient.
Speaker: Isn't that to say, “I object?”
G. C. Spillers, Jr.: My opinion of that would be this. That the mere “I object,” is merely a technical type of objection such as it's formally used as a magic word to preserve a record on appeal. The modern tendency here is to get to the substance of an objection and to tell the Court really what you are objecting about and why. Now, secondly, it's the position of the petitioner in this case that as a matter of fact, and a matter of law, the four requested instructions upon which the court below reversed this case, were all properly refused by the trial court in the first instance. Now, I don't intend to take up the time of the Court on that particular aspect to the -- to the case other than to point out that one of the instructions was erroneous as a matter of law without any question. The other three requested instructions were properly refused because the evidence didn't justify the giving of them. There wasn't evidence to support the defenses which they propose to set up. We brief that thoroughly in our brief and gave reference to everything that we considered applicable in the record bearing on each of these instructions, the facts. The brief of the respondents suggest no new facts in regard to any of these requested instructions other than what we had already set forth in our brief in chief. So, we refer the Court to that and make the flat statement that all of those who were requested instructions were properly refused in the first instance by the trial court. The third question that arises here in this appeal is one which has given me some little consideration and it's this. In a few of the cases, the Courts have noted that there has been an incomplete or imperfect compliance with Rule 51 by the objecting party, but they reserve to themselves the right on their own motion to review the refusal to give request instructions, even though a proper objection is not made under Rule 51. That has happened in about 14 cases but the Courts then turned around in those cases and said that such an inherent power should only be exercised in a very extra ordinary case, which they did not find before them at the moment.
Earl Warren: We'll recess now, Mr. Spillers.